IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

STEVEN KYLE CREWS, ENS                   NOT FINAL UNTIL TIME EXPIRES TO
LEGIS,                                   FILE MOTION FOR REHEARING AND
                                         DISPOSITION THEREOF IF FILED
      Petitioner,
                                         CASE NO. 1D14-3500
v.

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed October 6, 2014.

Petition for Belated Appeal -- Original Jurisdiction.

Steven Kyle Crews, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED. See Fla. R. App. P. 9.141(c)(5)(A).

THOMAS, ROBERTS, and ROWE, JJ., CONCUR.